DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed July 14, 2022.  Claims 19-37 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is unclear where Applicant originally discloses “cloud coverage models corresponding to the area of the image of cloud coverage”.  Examiner invites Applicant to point out specific sections of the disclosure and explain how the disclosure supports such language.  As best understood, the cloud coverage models are predetermined models already stored in the database. It is unclear how the cloud coverage models correspond to any area of any image input into the system.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12, 35, “the area” of the image of cloud coverage lacks proper antecedent basis.  It is unclear which area is being referred to.  It is also unclear what it means of the cloud coverage model to “correspond” to an area of the image as claimed.
The other claims are indefinite based on their dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 24, 32, 34, 35, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroyzer (U.S. Patent Application Publication 2011/0220091) in view of Kelly et al. (U.S. Patent Application Publication 2007/0084502).
Regarding claims 19, 20, 24, 32, 34, 35, Kroyzer discloses (Fig. 15) an apparatus and method for controlling an orientation of a solar tracker, the method comprising: receiving an image of cloud coverage ([0046] “images of the sky and clouds can be obtained”) above the solar tracker; determining an orientation setpoint value (aiming position or re-aiming position of heliostats) for the solar tracker based on the received image of cloud coverage and cloud coverage models ([0063]); controlling (control of system) the orientation of the solar tracker by applying the orientation setpoint value.  Kroyzer further discloses ([0064]-[0065]) different non-zero cloud coverage models (weak; strong) or other cloud classifications.  Since at least one image is input (Figs. 12, 15), the models would correspond to an area of the image of cloud coverage.  Kroyzer also discloses (Fig. 8) a fixed structure (mount for heliostat); a platform supporting at least one solar collector (heliostat), the platform being rotatably actuatable ([0049] actuators are inherently used for aiming the heliostats) on the fixed structure by an actuation system; a camera (198) for capturing an image of the sky above the solar tracker.  A memory is inherent for storing the model.  It is implicit that the cloud coverage models of Kroyzer models cloud coverage of the sky.  Kroyzer also does not specifically disclose a zero-cloud coverage corresponding to a direct inclination angle calculated based on a position of the Sun; and at least two widespread cloud coverages corresponding to optimized inclination angles.  Kelly et al. teach ([0009], [0011]) a zero-cloud coverage (clear sky) corresponding to a direct inclination angle (two-axis tracking; angled normal to the sun) based on a position of the Sun (solar tracking); and a widespread cloud coverage (cloud cover) corresponding to an optimized inclination angle (horizontal position).  Such structures are applicable to photovoltaic panels of Kelly et al.  In combination, Kroyzer in view of Kelly et al would provide respective optimized inclination angles (horizontal for both; or direction inclination for both; or horizontal/direct; or direct/horizontal; i.e. appropriate optimized inclination angle) for the weak and strong cloud models.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to replace the heliostats of Kroyzer with photovoltaic panels of Kelly et al. and provide such cloud coverages and setpoints to maximize solar energy collection based on different sky conditions as taught, known and predictable.  The setpoint is based on a composition of a cloud layer since it determines a zero cloud layer or some cloud layer presence.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroyzer in view of Kelly et al., further in view of Humann (U.S. Patent Application Publication 2014/0067733).
Regarding claim 36, Kroyzer in view of Kelly et al. disclose the claimed invention as set forth above.  Kroyzer and Kelly et al. do not disclose a hemispherical camera.  Humann teaches (Figs. and abstract) a hemispherical camera.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to use a hemispherical camera in the apparatus of Kroyzer in view of Kelly et al. and Humann to obtain a wider more complete image of the sky as taught, known and predictable.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroyzer in view of Kelly et al., further in view of Guha et al. (U.S. Patent Application Publication 2015/0186904).
Regarding claim 31, Kroyzer in view of Kelly et al. disclose the claimed invention as set forth above.  Kroyzer and Kelly et al. do not disclose a satellite image of cloud coverage.  Guha et al. teach ([0025]) cloud coverage determination using images looking up to the sky or from satellite images.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to use satellite images in the apparatus of Kroyzer in view of Kelly et al. and Guha to obtain a wider more complete image of the clouds as taught, known and predictable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of U.S. Patent No. 10,684,348. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply a broader version of the ‘348 claims.
Regarding claim 37, the ‘348 patent claims (claims 1, 3) a method for controlling an orientation of a solar tracker, the method comprising: receiving an image of cloud coverage (“observed cloud coverage”) above the solar tracker; determining an orientation setpoint value (“orientation setpoint value”) for the solar tracker based on the image of cloud coverage, at least one zero-cloud coverage model (“zero-cloud coverage model”) corresponding to a direct inclination angle, at least one non-zero-cloud coverage model (“widespread cloud coverage model”) corresponding to an optimized inclination angle (“optimized inclination”), and a displacement speed (“displacement speed”) of the solar tracker during a change in orientation of the solar tracker; and controlling the orientation (“servo-controlling the orientation”) of the solar tracker by applying the orientation setpoint value.
Claim 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of U.S. Patent No. 11,327,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply a broader version of the ‘143 claims.
Regarding claim 37, the ‘143 patent claims (claims 1, 4) a method for controlling an orientation of a solar tracker, the method comprising: receiving an image of cloud coverage (“satellite images”) above the solar tracker; determining an orientation setpoint value (“orientation setpoint”) for the solar tracker based on the image of cloud coverage, at least one zero-cloud coverage model (“zero cloud coverage model”) corresponding to a direct inclination angle, at least one non-zero-cloud coverage model (“widespread cloud coverage model”) corresponding to an optimized inclination angle (“inclination angle”), and a displacement speed (“displacement speed”) of the solar tracker during a change in orientation of the solar tracker; and controlling the orientation (“controlling the orientation”) of the solar tracker by applying the orientation setpoint value.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of U.S. Patent No. 11,196,381. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply a broader version of the ‘381 claims.
Regarding claim 37, the ‘381 patent claims (claims 1, 3) a method for controlling an orientation of a solar tracker, the method comprising: receiving an image of cloud coverage (“satellite images”) above the solar tracker; determining an orientation setpoint value (“orientation setpoint”) for the solar tracker based on the image of cloud coverage, at least one zero-cloud coverage model (“zero cloud coverage model”) corresponding to a direct inclination angle, at least one non-zero-cloud coverage model (“widespread cloud coverage model”) corresponding to an optimized inclination angle (“inclination angle”), and a displacement speed (“displacement speed”) of the solar tracker during a change in orientation of the solar tracker; and controlling the orientation (“controlling the orientation”) of the solar tracker by applying the orientation setpoint value.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, of U.S. Patent No. 11,307,284. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply a broader version of the ‘284 claims.
Regarding claim 37, the ‘284 patent claims (claims 1, 3) a method for controlling an orientation of a solar tracker, the method comprising: receiving an image of cloud coverage (“cloud coverage”) above the solar tracker; determining an orientation setpoint value (“orientation setpoint”) for the solar tracker based on the image of cloud coverage, at least one zero-cloud coverage model (“zero cloud coverage model”) corresponding to a direct inclination angle, at least one non-zero-cloud coverage model (“widespread cloud coverage model”) corresponding to an optimized inclination angle (“inclination angle”), and a displacement speed (“displacement speed”) of the solar tracker during a change in orientation of the solar tracker; and controlling the orientation (“controlling the orientation”) of the solar tracker by applying the orientation setpoint value.
Allowable Subject Matter
Claims 21-23, 25-30, 33 are objected to as being dependent upon a rejected base claim, but would be allowable once the double patenting rejections are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 37 would allowed over the prior art of record once the double patenting rejections  are overcome.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878